DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to “Amendment Under 37 CFR 1.111”, filed August 6, 2021 (“Reply”).  Applicant has amended Claims 1, 5, 8, 9, 11, 14, 15, and 17-19; has added Claims 20-22; Claims 12 and 13 are previously canceled.  As amended, Claims 1-11 and 14-22 are presented for examination.
In Office action mailed May 7, 2021 (“Office Action”):
Claims 18 and 19 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-5, 7-11, and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hendry et al. (US 2017/0339416 A1 “Hendry”).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hendry in view of Ross (US 9,392,212 B1).


Response to Arguments
Applicant’s arguments (see Reply Pages 9-13) have been fully considered, but are not persuasive.  The Examiner notes that Applicant is conceptually arguing deficiencies of the prior art and does not provide particular limitations for which the teachings are deficient.  The Examiner will reply to these arguments as best understood to apply to particular claim language.

It is the Examiner’s position that Hendry teaches “for each spatial element of a video in a user’s field of view for which a client device does not possess a current high-resolution spatial-element frame, said client device transmitting one or more requests for high-resolution spatial-element frames of said spatial element of said video to a distribution node” by way of algorithm for requesting video data for tiles, the video data having different qualities based on the user’s field of view (as described in [0141]; with further reference to resolution layers, as described in [0144,0147] and user changing field of view (FOV), as described in [0109]).  Additionally, Hendry teaches “said video comprising a plurality of spatial elements and a plurality of spatial-element frames for each of said plurality of spatial elements” by way of video sequence including a series of video frames or pictures and video blocks within individual video slices, (as descried in [0048]).  Hendry further discloses “said plurality of spatial-element frames comprising both non-inter-coded spatial-element frames and inter-coded spatial-element frames, 
With respect to the limitation of “for each of said spatial elements for which said one or more requests is transmitted, said client device receiving data relating to said spatial element of said video from said distribution node in response to said one or more requests, said data comprising a temporal segment of high-resolution spatial-element frames, said high-resolution spatial-element frames of said temporal segment each comprising a plurality of video pixels,” it is the Examiner’s position that Hendry’s operations of Destination Device 14 for assigning different qualities of video data within four layers including a highest quality layer (as described in [0144,0145]) demonstrate the limitation.
Additionally, Hendry discloses “wherein said one or more requests specify a starting point corresponding to a current time, said one or more requests are for data comprising a temporal segment of high-resolution spatial-element frames starting at said starting point of which the first high-resolution spatial-element frame is not inter coded” by way of metadata/manifest file describing location of switch points within the representations (as described in [0129]).  Hendry further discloses “said temporal segment of high-resolution spatial-element frames received by said client device starts at said starting point, the first one or more high-resolution spatial-element frames of said temporal segment of high-resolution spatial-element frames not being inter coded” by 
With respect to the teachings of Hendry as applied to Claims 2 and 10, Applicant presents that “the Examiner disregards that one of the two segments comprises only inter-coded frames which is not taught by Hendry” (Reply Page 11, Hendry [0040,0114]).
It is the Examiner’s position that Hendry teaches “wherein said two or more temporal segments of spatial-element frames are stored sequentially in said file” by way of video file or picture may be divided into a sequence of treeblocks (as described in [0040]).  Additionally, Hendry teaches “wherein said starting point is specified as a position in a file and said file comprises two or more temporal segments of high-resolution spatial-element frames relating to at least partly overlapping time periods for a plurality of time periods, at least a first one of said two or more temporal segments of high-resolution spatial-element frames comprising inter-coded spatial-element frames and at least a second one of said two or more temporal segments of spatial-element frames comprising only non-inter-coded spatial-element frames, said two or more temporal segments being stored near each other in said file” by way of viewport-dependent partial decoding including only one or more regions covering a subset of the whole picture (as described in [0111,0112]; with further reference to ISOMFF file containing the bitstream, as described in [0114]).


Claim Rejections - 35 USC § 101
In view of Applicant’s amendments to Claims 18 and 19, the rejections are withdrawn.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11, and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hendry et al. (US 2017/0339416 A1 “Hendry”).
In regards to Claim 1, Hendry teaches a method of transmitting a request for video data (generally shown in Fig. 6, as introduced in [0130]), comprising:
-    for each spatial element of a video in a user’s field of view for which a client device does not possess a current high-resolution spatial-element frame, said client device transmitting one or more requests for high-resolution spatial-element frames of said spatial element of said video to a distribution node (algorithm for requesting video data for tiles, the video data having different qualities based on the user’s field of view, as described in [0141]; with further reference to resolution layers, as described in [0144,0147] and user changing field of view (FOV), as described in [0109]), said video comprising a plurality of spatial elements and a plurality of spatial-element frames for 
-    for each of said spatial elements for which said one or more requests are transmitted, said client device receiving data relating to said spatial element of said video from said distribution node in response to said one or more requests, said data comprising a temporal segment of high-resolution spatial-element frames, said high-resolution spatial-element frames of said temporal segment each comprising a plurality of video pixels (operations of Destination Device 14 for assigning different qualities of video data within four layers including a highest quality layer, as described in [0144,0145]),
wherein said one or more requests specify a starting point corresponding to a current time, said one or more requests are for data comprising a temporal segment of high-resolution spatial-element frames starting at said starting point of which the first high-resolution spatial-element frame is not inter coded (metadata/manifest file describing location of switch points within the representations, as described in [0129]), and said temporal segment of high-resolution spatial-element frames received by said 
In regards to Claim 2, Hendry teaches the method as claimed in claim 1, wherein said starting point is specified as a position in a file and said file comprises two or more temporal segments of high-resolution spatial-element frames relating to at least partly overlapping time periods for a plurality of time periods, at least a first one of said two or more temporal segments of high-resolution spatial-element frames comprising inter-coded spatial-element frames and at least a second one of said two or more temporal segments of spatial-element frames comprising only non-inter-coded spatial-element frames, said two or more temporal segments being stored near each other in said file (viewport-dependent partial decoding including only one or more regions covering a subset of the whole picture, as described in [0111,0112]; with further reference to ISOMFF file containing the bitstream, as described in [0114]).
In regards to Claim 3, Hendry teaches the method as claimed in claim 2, further comprising determining said starting point by looking up a position in a file by using an index associated with said file, said position corresponding substantially to a current time and said index comprising a mapping from a point in time or a temporal index value to a position in said file (manifest file, such as a media presentation description (MPD) including metadata for the representations, including URLs for segments, as described in [0129]).
In regards to Claim 4, Hendry teaches the method as claimed in claim 3, wherein determining said starting point comprises selecting one index from a plurality of indices associated with one or more files, said one or more files including said file, said plurality of indices each comprising a mapping from a point in time or a temporal index value to a position in said one or more files, and looking up said position in said one or more files by using said selected index, said position corresponding to a position of a non-inter-coded spatial-element frame in said one or more files (metadata for representations including URLs for segments of the representations and/or a mapping of representations to regions of the display, as described in [0129]).
In regards to Claim 5, Hendry teaches the method as claimed in claim 4, further comprising, for at least one of said spatial elements for which said one or more request are transmitted, said client device transmitting one or more further requests for further high-resolution spatial-element frames of said spatial element of said video to said distribution node, said one or more further requests identifying said spatial element and specifying a further starting point corresponding substantially to a current time, and determining said further starting point by looking up a position in a file by using another one of said plurality of indices (metadata/manifest file describing location of switch points within the representations, as described in [0129]).
In regards to Claim 16, Hendry teaches the method as claimed in claim 1, further comprising determining said starting point by looking up a position in a file by using an index associated with said file, said position corresponding substantially to a current time and said index comprising a mapping from a point in time or a temporal index value to a position in said file (manifest file, such as a media presentation description (MPD) 
In regards to Claim 7, Hendry teaches the method as claimed in claim 1, further comprising:
-    for each spatial element of said video, said client device transmitting one or more further requests for low-resolution spatial-element frames of said spatial element of said video (FOV switching process including transmission of lowest-quality video, as described in [0108]);
-    receiving low-resolution spatial-element frames in response to said further requests (decoding of the new viewport, as described in [0109]);
-    displaying a current low-resolution spatial-element frame for each spatial element in said user’s field of view for which said client device does not possess a current high-resolution spatial-element frame (display of the new viewport, as described in [0109]);
-    displaying a current high-resolution spatial-element frame for one or more spatial elements in said user’s field of view for which said client device possesses said current high-resolution spatial-element frame (reception of next IRAP or layer with high quality/resolution, as described in [0109]); and
-    displaying a current low-resolution spatial-element frame for one or more further spatial elements in said user’s field of view for which said client device possesses a current high-resolution spatial-element frame (FOV switching process including transmission of lowest-quality video, as described in [0108]).

In regards to Claim 8, Hendry teaches a method of transmitting video data (generally shown in Fig. 6, as introduced in [0130]), comprising:
-    receiving a request to obtain a part of a file from a requestor, said request identifying said file (algorithm for requesting video data for tiles, as introduced in [0141]), said file comprising a plurality of spatial-element frames of a spatial element of a compressed video, said compressed video comprising a plurality of spatial elements (metadata within ISOBMFF file containing the bitstream, as described in [0114]);
-    locating said file in a memory (operations of Mode Select Unit 40 of Video Encoder 20, as described in [0065]; with further reference to URLs of segments of the representations, as described in [0129]);
-    obtaining data from said file located in said memory (Destination Device 14 accessing stored video from storage device, as described in [0030]); and
-    transmitting said data to said requestor (streaming or download of video data from storage device, as described in [0030]),
wherein said request specifies a starting point, said data is obtained starting at said specified starting point, and said data comprises two or more temporal segments of spatial-element frames relating to at least partly overlapping time periods, said spatial-element frames of said two or more temporal segments each comprising a plurality of video pixels (algorithm for requesting video data for tiles, the video data having different qualities based on the user’s field of view, as described in [0141]; with further reference to viewport-dependent partial decoding including only one or more regions covering a subset of the whole picture, as described in [0111,0112]; and ISOMFF file containing the bitstream, as described in [0114]), at least a first one of said two or more temporal 
In regards to Claim 9, Hendry teaches the method as claimed in claim 8, wherein said request further specifies an ending point and said data is obtained from said specified starting point until said specified ending point (URLs for segments of the representations as part of MPD metadata, as described in [0129]).
In regards to Claim 10, Hendry teaches the method as claimed in claim 9, wherein said two or more temporal segments of spatial-element frames are stored sequentially in said file (video file or picture may be divided into a sequence of treeblocks, as described in [0040]).
In regards to Claim 11, Hendry teaches the method as claimed in claim 8, wherein said request specifies a further starting point and further comprising:
-    obtaining further data from said file located in said memory starting at said specified further starting point, said further data comprising two or more further temporal segments of spatial-element frames relating to at least partly overlapping time periods (manifest file, such as a media presentation description (MPD) including metadata for the representations, including URLs for segments, as described in [0129]), said spatial-
-    transmitting said further data to said requestor (FOV switching process including transmission of video, as described in [0108]).
In regards to Claim 17, Hendry teaches the method as claimed in claim 8, wherein said two or more temporal segments of spatial-element frames are stored sequentially in said file (video file or picture may be divided into a sequence of treeblocks, as described in [0040]).

In regards to Claim 14, Hendry teaches a client device (Destination Device 14 of Fig. 1, as introduced in [0034]), comprising:
at least one transmitter (Input Interface 28 operating as a transceiver, as described in [0033,0037]);
at least one receiver (Input Interface 28 operating as a transceiver, as described in [0033,0037]); and
at least one processor (one or more processors, as described in [0160]) configured to:

- for each of said spatial elements for which said one or more requests are transmitted, use said at least one receiver to receive data relating to said spatial element of said video from said distribution node in response to said one or more requests, said data comprising a temporal segment of high-resolution spatial-element frames (operations of Destination Device 14 for assigning different qualities of video data within four layers including a highest quality layer, as described in [0144,0145]),

said at least one processor is configured to determine said starting point before transmitting said one or more requests by looking up a position in a file by using an index associated with said file, said position corresponding to a current time and said index comprising a mapping from a point in time or a temporal index value to a position in said file (manifest file, such as a media presentation description (MPD) including metadata for the representations, including URLs for segments, as described in [0129]).

In regards to Claim 15, Hendry teaches a distribution node (Source Device 12 of Fig. 1, as introduced in [0032]), comprising:
at least one receiver (Output Interface 22 operating as a transceiver, as described in [0033]);
at least one transmitter (Output Interface 22 operating as a transceiver, as described in [0033]); and

-    use said at least one receiver to receive a request to obtain a part of a file from a requestor, said request identifying said file (algorithm for requesting video data for tiles, as introduced in [0141]), said file comprising a plurality of spatial-element frames of a spatial element of a compressed video, said compressed video comprising a plurality of spatial elements (metadata within ISOBMFF file containing the bitstream, as described in [0114]),
-    locate said file in a memory (operations of Mode Select Unit 40 of Video Encoder 20, as described in [0065]; with further reference to URLs of segments of the representations, as described in [0129]),
-    obtain data from said file located in said memory (Destination Device 14 accessing stored video from storage device, as described in [0030]), and
-    use said at least one transmitter to transmit said data to said requestor (streaming or download of video data from storage device, as described in [0030]),
wherein said request specifies a starting point, said data is obtained starting at said specified starting point, and said data comprises two or more temporal segments of spatial-element frames relating to at least partly overlapping time periods, said spatial-element frames of said two or more temporal segments each comprising a plurality of video pixels (algorithm for requesting video data for tiles, the video data having different qualities based on the user’s field of view, as described in [0141]; with further reference to viewport-dependent partial decoding including only one or more regions covering a subset of the whole picture, as described in [0111,0112]; and ISOMFF file containing 

In regards to Claim 18, Hendry teaches a non-transitory computer readable medium for storing instructions when executed on a computer system (processors and memory, as described in [0161,0162]) perform a method comprising:
-    for each spatial element of a video in a user’s field of view for which a client device does not possess a current high-resolution spatial-element frame, said client device transmitting one or more requests for high-resolution spatial-element frames of said spatial element of said video to a distribution node (algorithm for requesting video data for tiles, the video data having different qualities based on the user’s field of view, as described in [0141]; with further reference to resolution layers, as described in [0144,0147] and user changing field of view (FOV), as described in [0109]), said video comprising a plurality of spatial elements and a plurality of spatial-element frames for each of said plurality of spatial elements (video sequence including a series of video frames or pictures and video blocks within individual video slices, as descried in [0048]), 
-    for each of said spatial elements for which said one or more requests are transmitted, said client device receiving data relating to said spatial element of said video from said distribution node in response to said one or more requests, said data comprising a temporal segment of high-resolution spatial-element frames, said high-resolution spatial-element frames of said temporal segment each comprising a plurality of video pixels (operations of Destination Device 14 for assigning different qualities of video data within four layers including a highest quality layer, as described in [0144,0145]),
wherein said one or more requests specify a starting point corresponding to a current time, said one or more requests are for data comprising a temporal segment of high-resolution spatial-element frames starting at said starting point of which the first high-resolution spatial-element frame is not inter coded (metadata/manifest file describing location of switch points within the representations, as described in [0129]), and said temporal segment of high-resolution spatial-element frames received by said client device starts at said starting point, the first one or more high-resolution spatial-element frames of said temporal segment of high-resolution spatial-element frames not 

In regards to Claim 19, Hendry teaches a non-transitory computer readable medium for storing instructions when executed on a computer system (processors and memory, as described in [0161,0162]) perform a method comprising:
-    receiving a request to obtain a part of a file from a requestor, said request identifying said file (algorithm for requesting video data for tiles, as introduced in [0141]), said file comprising a plurality of spatial-element frames of a spatial element of a compressed video, said compressed video comprising a plurality of spatial elements (metadata within ISOBMFF file containing the bitstream, as described in [0114]);
-    locating said file in a memory (operations of Mode Select Unit 40 of Video Encoder 20, as described in [0065]; with further reference to URLs of segments of the representations, as described in [0129]);
-    obtaining data from said file located in said memory (Destination Device 14 accessing stored video from storage device, as described in [0030]); and
-    transmitting said data to said requestor (streaming or download of video data from storage device, as described in [0030]),
wherein said request specifies a starting point, said data is obtained starting at said specified starting point, and said data comprises two or more temporal segments of spatial-element frames relating to at least partly overlapping time periods, said spatial-element frames of said two or more temporal segments each comprising a plurality of video pixels (algorithm for requesting video data for tiles, the video data having different .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hendry in view of Ross (US 9,392,212 B1).
In regards to Claim 6, Hendry teaches the method as claimed in claim 1, further comprising:
-    displaying said received high-resolution spatial-element frames (reception of next IRAP or layer with high quality/resolution, as described in [0109]).
However, Hendry does not explicitly demonstrate:
-    pausing display of said video upon receiving an instruction to pause display of said video;
-    upon receiving said instruction, for each spatial element of said video outside said user’s field of view for which a client device does not possess a current high-resolution spatial-element frame, said client device transmitting one or more further requests for high-resolution spatial-element frames of said spatial element;
-    receiving further high-resolution spatial-element frames in response to said further requests; and
-    displaying at least one of said received further high-resolution spatial-element frames upon receiving an instruction to change said user’s field of view while said display of said video is being paused.
	In a similar field of invention, Ross teaches a method and system for presenting virtual reality content to a user including primary and secondary content (Abstract).  Ross further discloses:
-    pausing display of said video upon receiving an instruction to pause display of said video (operations of Content Component 24 to pause the presentation of the primary virtual reality content, as described in 15:47-55);

-    receiving further high-resolution spatial-element frames in response to said further requests (process of Fig. 6 including adjusting the virtual reality content based on interaction at Step 612, as described in 25:49-61); and
-    displaying at least one of said received further high-resolution spatial-element frames upon receiving an instruction to change said user’s field of view while said display of said video is being paused (display of Second Field of View 402 of Fig. 4C, as described in 19:58-20:5).
	Both Hendry and Ross teach similar techniques for presenting virtual reality content to an end user based on an end users field of view.  Ross further discloses a known technique of facilitating a pause function within the virtual reality environment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtual reality encoding technique of Hendry to include the display pausing technique of Ross in order to give the end user greater control and flexibility within the virtual reality experience (as Ross suggest in 6:13-27).


Claims 20, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hendry in view of Good et al. (US 2016/0234504 A1 “Good”).
In regards to Claim 20, Hendry teaches the distribution node as claimed in claim 15, but does not explicitly demonstrate wherein:
said memory is configured to store (1) a first compressed version of a video sequence corresponding to a time period, wherein the first compressed version has non-inter-coded spatial-element frames interleaved with inter-coded spatial-element frames and (ii) a second compressed version of the same video sequence corresponding to the same time period, wherein the second compressed version has only non-inter-coded spatial-element frames; and
the distribution node is configured to transmit, to the requestor, spatial-element frames from the first compressed version and spatial-element frames from the second compressed version corresponding to the same time period.
In a similar field of invention, Good teaches a method and system for receiving a media stream and generating first and second encodings of the media stream (Abstract).  In particular, Good discloses:
said memory (Data Storage Device 150, as introduced in [0019]) is configured to store (1) a first compressed version of a video sequence corresponding to a time period, wherein the first compressed version has non-inter-coded spatial-element frames interleaved with inter-coded spatial-element frames (process of Fig. 4 including generation of second encoding of the media stream at Step 404, as described in [0051]; with further reference to Second Encoding 140 of Fig. 1, as described in [0018]) and (ii) a second compressed version of the same video sequence corresponding to the same time period, wherein the second compressed version has only non-inter-coded spatial-element frames (process of Fig. 4 including generation of first encoding of the media 
the distribution node is configured to transmit, to the requestor, spatial-element frames from the first compressed version and spatial-element frames from the second compressed version corresponding to the same time period (operations of Media Server 110 for transmitting requested media clips to Destination Devices 106, as described in [0020]).
Both Hendry and Good teach similar techniques for the processing and delivery of multi-layer bitstream content.  Good further discloses a known technique for the generation and storage of content including inter-coded spatial-element frames and of content including only non-inter-coded spatial-element frames.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the encoding technique of Hendry to include the first and second versions of encoded content, as taught by Good, in order to quickly facilitate the generation of user-requested clips (as Good suggest in [0006]).
In regards to Claim 21, the combination of Hendry and Good teach the distribution node as claimed in claim 20, wherein:
said memory is configured to respectively store the first and second compressed versions in two parallel streams (Good: parallel streams including First Encoding 130 and Second Encoding 140, as shown in Fig. 1 and described in [0019]); and
the distribution node is configured to transmit, to the requestor, the first and second compressed versions as a single interleaved stream (Good: operations of Clip 
Both Hendry and Good teach similar techniques for the processing and delivery of multi-layer bitstream content.  Good further discloses a known technique for the generation and storage of content including inter-coded spatial-element frames and of content including only non-inter-coded spatial-element frames.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the encoding technique of Hendry to include the first and second versions of encoded content, as taught by Good, in order to quickly facilitate the generation of user-requested clips (as Good suggest in [0006]).
In regards to Claim 22, the combination of Hendry and Good teach the distribution node as claimed in claim 20, wherein:
said memory is configured to store the first and second compressed versions in a single interleaved stream (storage of Media Clip 104 at the Data Storage Devices 150, as described in [0024]); and
the distribution node is configured to transmit, to the requestor, the first and second compressed versions as a single interleaved stream (Good: operations of Clip Generator 160 for generating Media Clips 104 from start point to stop point, as described in [0023]).
Both Hendry and Good teach similar techniques for the processing and delivery of multi-layer bitstream content.  Good further discloses a known technique for the generation and storage of content including inter-coded spatial-element frames and of content including only non-inter-coded spatial-element frames.  It would have been .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PR/Examiner, Art Unit 2426




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426